DETAILED ACTION
Response to Arguments
Applicant’s amendments and arguments filed on 7/29/2022 by adding limitations to claims 1 and 26 overcome the rejections set forth in the Final Office Action dated 4/22/2022. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1-29 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Lee (US 20090279456) teaches the concepts of an integrated relay distributed antenna system (FIG. 1-4 and abstract and Par. 4, “FIGS. 2 to 4 are diagrams showing a first embodiment of the present invention, and illustrate, in detail, a multiplex radio communication relay system for relaying two different RF communication signals in a radio communication manner”, note that FIG. 1 is a diagram showing a cascade-type multiplex radio communication relay system), a relay node communicatively coupled to a base station (FIG. 1 and par. 20, “a cascade-type multiplex radio communication relay system according to the present invention includes a donor 100 for transmitting or receiving in a multiplex radio communication manner two different RF communication signals to or from a transmitting station, such as a Base Transceiver Station (BTS)”, “a Main Hub Unit (MHU) 200 connected to the donor 100 through a UTP cable to enable duplex communication”. Note that the cascade-type multiplex radio communication relay is equivalent to the relay node), a master unit communicatively coupled to the relay node, wherein the master unit is configured to communicate with the relay node via an access interface (FIG. 1-3, and Par. 20, “a Main Hub Unit (MHU) 200 connected to the donor 100 through a UTP cable to enable duplex communication”. Par. 26, “Referring to FIG. 3, the MHU 200 includes a first MHU UTP interface 210, an MHU communication signal processing unit 220, and a second MHU UTP interface 230”),  wherein the master unit and the relay node are configured to communicate (FIG. 1 and Par. 21, 23, “The donor 100 separates a Radio Frequency (RF) communication signal, input from an antenna in a downstream direction, into two different RF communication signals, separately converts the RF communication signals into digital communication signals, converts the two different digital communication signals, which have been separately converted, into a single UTP transmission frame, and outputs the UTP transmission frame to the MHU 200 via the UTP cable”. Note that the MHU communicates with the Donor via UTP (Unshielded Twisted Pair) interface) and one or more remote antenna units communicatively coupled to the master unit and located remote from the master unit (FIG. 1 and Par. 20, last 3 lines, “plurality of Remote Units (RUs) 300 separately connected to the MHU 200 through UTP cables to enable duplex communication”. Note that a plurality of antennas are connected to the UT via the Remote Unit 300), wherein the one or more remote antenna units are configured to provide radio frequency signals to a coverage zone via one or more antennas (Par. 21, “input from an antenna in a downstream direction, into two different RF communication signals, separately converts the RF communication signals into digital communication signals”).
However,  the prior art does not disclose or fairly suggest the detailed specifics of "wherein the relay node is configured to demodulate and decode downlink signals from the base station to recover control-plane and user-plane data; a master unit communicatively coupled to the relay node, wherein the master unit is configured to communicate with the relay node via unit and/or the one or more remote antenna units are configured to demodulate and decode uplink signals from user equipment in the coverage zone to recover control-plane and user-plane data”, as indicated in independent claims 1 and 19 and the descriptions in figures 1A-6 of the specification.  Further, the prior art does not disclose or fairly suggest the detailed specifics of "the remote antenna unit comprising: an access interface configured to implement communication between the remote antenna unit, user equipment, and the master unit of the integrated relay distributed antenna system, wherein the access interface is configured to receive and transmit radio frequency signals in a coverage zone via one or more antennas, wherein the access interface includes one or more circuits configured to demodulate uplink signals from user equipment in the coverage zone to recover encoded data communicated in accordance with a modulation scheme; a transport interface configured to output demodulated and decoded uplink data and/or demodulated uplink data to the master unit, wherein the transport interface is configured to receive demodulated and decoded downlink data and/or demodulated downlink data from the master unit; and an antenna port”, as indicated in independent claim 26 and the descriptions in figures 1A-6 of the specification.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644